DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 10/05/2021 wherein claims 1 – 20 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed10/05/2021, with respect to the rejection of 1-20 under 35 U.S.C. 103 as being unpatentable over Csinger et al (US 2018/0004930, hereinafter “Csinger”’) in view of Jueneman et al (US 2008/0263363, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection would be considered in view of newly search Auradkar; Rahul V et al.  US 20170111331 A1. 
Summary of Examiner Interview
Applicant Asserts:  Applicant thanks Examiner Jones for granting a telephonic interview with Joseph G. Jones (Registration No. 62,151} on October 5, 2021. During the examiner interview,
the rejections under 35 U.S.C. § 103 and the content of the cited references were
discussed. Examiner Jones agreed that the claims as amended herein are patentable over
Examiner Response: The Examiner thanks applicant representative for working to advance the prosecution of this application.  The Examiner Interview Summary Record (PTOL-413) was held whereby the amendments to the claims and features thought to be distinct from the prior art of record were discussed (see Examiner Interview Summary 10/15/2021).  The Examiner does not recall declaring that the amendments overcame the prior art of record at the time of the interview.

                    Response to Rejections under 35 U.S.C. § 103(a)
Applicant Asserts: During the Examiner interview, the amendments of claim 1 were discussed and the Examiner agreed that amended claim 1 is patentable over the cited references.
Accordingly, applicant respectfully requests the § 103 rejection of claim 1 and its
dependent claims be withdrawn. Independent claims 9 and 17 recite similar features as
claim 1. Therefore, claims 9 and 17, as well as their respective dependent claims, are
also patentable for the reasons discussed above with respect to claim 1.
Examiner Response:  The Examiner having reviewed the prior art of record Csinger, in view of Jueneman, is persuaded that the cryptographic attributes used in the prior art define the capabilities of the device and do not convey ‘hints’ as to key derivation or key decryption.  Specifically, applicant amended claim 1 to cite: providing the proof-of-work task to the computing device, wherein the at least one cryptographic attribute enables the computing device to reduce the computing resources consumed by the proof-of-work task to identify an unwrapping key for the wrapped key share and facilitates the access to the content. Here, the Examiner finds this limitation as not obvious to the prior art of record which thereby advances prosecution.

AFCP 2.0 Search 
Under the AFCP 2.0 program applicant agrees to submit at least one amended independent claim in which the Examiner will conduct an abbreviated search.  The Examiner finds Auradkar; Rahul V. et al, US 20170111331, April 20, 2017 is directed to the same field of endeavor HO4L9/08 and teaches, at least at locations:

[0247] Advantageously, the XML can include searchable metadata that encodes authentication, authorization, schemas, history, traces, consistency, etc. It could also encode manifest information for locating other related fragments if it is a dispersed sliver of a larger document.

[0248] When this is combined with data dispersion techniques, strong guarantees regarding confidentiality, privacy, anonymity and integrity are achieved. This “trusted envelope” can be used to decorate any Payload with additional metadata that could include schema information, consistency hints, versions and trails, confidence levels (e.g., when using “crowd computing”), locators for reconstituting this payload from other peers of a sliver, etc.
Here, the Examiner finds Auradkar teaching the amended limitations as an obvious variant because the XML is encoded meta-data which satisfies the cryptographic attribute requirement.  Further, Auradkar much like the instant claim, provides the “consistency hints” needed to derive the payload.  

Potential Double PatentingDuring the 10/05/2021 Interview applicant representative informed the Examiner that the instant claims were similar to a companion case 16544,626.  The Examiner, as indicated in the 10/05/2021 interview reviewed the application and agrees that the claims while patently distinct are directed to the same field of endeavor and would consider issuing a Double Patenting rejection during the next round of prosecution.

Advancement of ProsecutionDuring the 10/05/2021 interview the parties discussed amendments to the claims and reviewed instant Figures 5A and 5B.  At the time, applicant representative indicated the claims were directed to Figure 5A and 5b.  Upon further review, the Examiner believes Figure 5A is consistent with the claims.  Figure 5A illustrates the parallel share derivation while Figure 5B illustrates a serial approach to derive the shares.  The Examiner finds Figure 5B an additional search challenge requiring more resources than afforded by this program due to the IDS submission.

/WILLIAM B JONES/            Examiner, Art Unit 2491                                                                                                                                                                                            

/LINGLAN E EDWARDS/            Primary Examiner, Art Unit 2491